The views of this court regarding when a second motion for rehearing should be considered were expressed in Hickman v. State, 93 Tex.Crim. Rep., 247 S.W. 518; and in Calley v. State, 103 Tex.Crim. Rep., 279 S.W. 848. *Page 491 
The motion here sought to be presented is not thought to be within contemplation of the authorities cited. The points discussed upon consideration of the motion for rehearing are only re-urged in the second motion and the conclusion heretofore announced is not thought to be erroneous.
The request for leave to file second motion for rehearing is denied.
Denied.